         Case 2:18-cv-03670-GAM Document 78 Filed 10/26/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




TYREE LAWSON,                                         :
                              Plaintiff,              :
                                                      :               CIVIL ACTION
                       v.                             :               No. 18-3670
                                                      :
SCI GRATERFORD DEPUTY                                 :
SUPERINTENDENT BANTA, et al.,                         :
                   Defendants.                        :


McHUGH, J.                                                                    OCTOBER 26, 2020

                                           MEMORANDUM

       This is a § 1983 action based on claims of unlawful mail interference. Plaintiff alleged

that Defendants improperly withheld Plaintiff’s mail and unlawfully intercepted his complaint in

a separate civil case, Lawson v. Menteer. See Pl.’s Am. Compl. 5, 17, ECF No. 21. I granted

summary judgment as to all claims on July 21, 2020, see ECF No. 66, and I am now urged to

reconsider under Rule 60(b)(3) based on alleged fraud upon the Court. See Pl.’s Mot.

Extraordinary Relief, ECF No. 68.

       Plaintiff appears to claim that Defendants engaged in fraud and misrepresentation in three

respects. First, he alleges that Defendants fraudulently certified that they served the plaintiff

with their summary judgment filings. Id. ¶ 3. Second, Plaintiff avers that the deposition

transcripts were drafted in a “manipulated misleading manner.” Id. ¶ 4. And third, Plaintiff

argues that Defendants’ summary judgment motion included falsified exhibits and declarations

indicating that Plaintiff’s Menteer complaint had been served through normal channels, contrary

to Plaintiff’s allegation that Defendants had forwarded his complaint only after opening his mail.


                                                  1
         Case 2:18-cv-03670-GAM Document 78 Filed 10/26/20 Page 2 of 4




Id. ¶ 9. The first of these arguments is procedural in nature, arguing that he did not have a fair

chance to respond to the motion. The latter two arguments address the merits of the case.

       Rule 60(b)(3) provides that a court may relieve a party “from a final judgment, order, or

proceeding for … fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(3). The moving party must show that

“the adverse party engaged in fraud or other misconduct, and that this conduct prevented the

moving party from fully and fairly presenting his case.” Stridiron v. Stridiron, 698 F.2d 204,

207 (3d Cir. 1983). To “sustain the burden of proving fraud and misrepresentation

under Rule 60(b)(3), the evidence must be clear and convincing.” Brown v. Pennsylvania

Railroad Company, 282 F.2d 522, 527 (3d Cir. 1960).

       Plaintiff has not shown by clear and convincing evidence that Defendants’ certificate of

service of the motion for summary judgement was fraudulent. Lawson primarily alleges that he

did not receive a copy of Defendants’ summary judgment filings. See, e.g., Pl.’s Decl. ¶¶ 13–14,

ECF No. 71. But Plaintiff’s purported lack of receipt does not necessarily indicate that

Defendants did not serve copies of their pleadings or that they misled the Court when they

certified that they served Plaintiff. Moreover, Defendants’ summary judgment motion was filed

on January 17, 2020. See ECF No. 59. The Court did not rule until July 21, 2020. In the

interim, Mr. Lawson filed two further pleadings. As Defendants note, Mr. Lawson could have

accessed their summary judgment filings through the publicly available docket. See Defs. Mem.

Law Opp. Pl.’s Mot. 3, ECF No. 69. In technical terms, Mr. Lawson has not met his burden

under Rule 60(b)(3).

       But as Defendants note, Plaintiff is proceeding pro se, and they propose that I should also

consider this motion as one for reconsideration under Fed. R. Civ. P. 59. Id. at 4 n2. Pursuant to



                                                 2
          Case 2:18-cv-03670-GAM Document 78 Filed 10/26/20 Page 3 of 4




that rule, judgments “may be altered or amended if the party seeking reconsideration shows at

least one of the following grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court granted the motion for

summary judgment; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999) (citing North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d

Cir.1995)). I will apply that standard leniently and consider whether the arguments Plaintiff

advances here would have resulted in a denial of summary judgement. 1

        In moving for summary judgment, Defendants relied in part upon the transcript of a

deposition. Mr. Lawson renews his attack on those transcripts in the present motion for relief. In

Lawson’s earlier “motion to suppress,” see ECF No. 61, he described the deposition transcripts

as an “egregious showing of fraud” and took issue with the “effort to depict plaintiff as being

incapable of articulating a meaningful response; uneducated and with a speech impediment.”

Pl.’s Mot. Suppress ¶¶ 5, 4. I denied Plaintiff’s motion. See ECF No. 63. On summary

judgment, I considered the deposition, which was created by a certified court reporter in

accordance with the Federal Rules of Civil Procedure. See Defs.’ Mot. Summ. J. Ex. A at 103,

ECF No. 59-5. I also reviewed Plaintiff’s numerous objections to the deposition, many of which

focused on typographical or grammatical errors within the document. Id. at 111. Plaintiff’s

primary concerns with the deposition appeared to be stylistic. Moreover, he has not presented

any evidence that would suggest that the court reporter or Defendants sought to falsify the

contents of the deposition. In granting summary judgment, I concluded that Mr. Lawson’s

attacks did not create a material issue of fact. I stand by that conclusion.


1
 In granting summary judgment, I engaged in a full review of the merits based upon the record before me. See
Anchorage Assocs. v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990).

                                                        3
         Case 2:18-cv-03670-GAM Document 78 Filed 10/26/20 Page 4 of 4




       Mr. Lawson’s central complaint focuses on what he alleges to be interference with his

legal mail. As noted in my earlier memorandum, his case is wholly dependent upon dubious

factual inferences. Plaintiff continues to argue that documents describing service of the Menteer

complaint are fraudulent. But after considering analogous arguments on summary judgment, I

noted that it was highly unlikely that “two public officials, in separate institutions, one of whom

did not know Plaintiff personally, were motivated to conspire to hide the fact that his complaint

was intercepted.” Mem. Op. Granting Summ. J. 7, ECF No. 65. I also observed that

Defendants’ submissions were supported by the “relevant docket entry in Menteer, an official

court document, [which] reflects that process was served on April 26, 2018.” Id. at 6.

       In short, even if I take at face value Mr. Lawson’s contention that he was not served with

the motion for summary judgment, having again considered the merits, the motion would still

have been granted.

       Accordingly, Plaintiff’s 60(b)(3) Motion for Extraordinary Relief is DENIED.



                                                                     /s/ Gerald Austin McHugh
                                                                     United States District Judge




                                                 4
